                        Case 7:20-cr-00170-KMK
                        Case 7:20-cr-00170-KMK Document
                                               Document 55 Filed 09/09/20
                                                        58 Filed 09/26/20 Page
                                                                          Page 1
                                                                               1 of
                                                                                 of 1
                                                                                    1
                                                                                                         Southern District
           Federal Defenders                                                                      81 Main Street, Suite 300
           O F NEW YORK , IN C .                                                                  White Plains, N .Y. 10601
                                                                                   Tel: (914) 428-7124 Fax: (914) 997-6872


            David E. Patton
             Executive Director
           and AtUJme'J-in-Chief



           Via E-mail and ECF
                                                                      September 9, 2020


           Honorable Kenneth M. Karas
           United States District Court Judge
           Southern District of New York
           300 Quarropas Street
           White Plains, New York 10601

                    Re:        United States v. Omar Figueroa
                               20 er 00170 (KMK)


           Dear Honorable Karas:

                  I hope this letter finds you well. I am writing in regard to Mr. Omar
           Figueroa, who is currently scheduled to be sentenced on September 22, 2020. I am
           writing to ask that Mr. Figueroa's sentencing be delayed to a date in late October .
           This adjournment will enable me to get additional records regarding Mr. Figueroa,
           including his employment records which have been requested but have not yet been
           received. I have spoken to AUSA Nicholas Bradley, and he does not object to this
           request.

                    Thank you very much for your consideration.

b)Ofi;lJ/(1.              -n~              Gw;I {hi// /;olot
(il £)_p./'r;   f.ffn UL           ((Yr)    0   C   lo ~              ;cerely,
  3 01 :J ol, o a.t. II -3 D                          ;;rh             b-G,
                              SO O~DER_~ ~/            . .,1 1        Be~jamin Gold
                                            ~,!-----~ . ../~(~-~      Assistant Federal Defender
                                    l~NNETH M. KARAS f-S.D.J. Cf   j ~ (p I:) 6 ;J D
           cc:      AUSA Nicholas Bradley (Nicholas. Bra dley2@usdoj.gov)
                    Omar Figueroa
